  Case 3:20-cv-00964-SMY Document 9 Filed 12/02/20 Page 1 of 8 Page ID #34




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEMETRIUS D. MOORE, #0136458                     )
                                                 )
                      Plaintiff,                 )
                                                 )
       vs.                                       )       Case No. 20-cv-00964-SMY
                                                 )
CITY OF ALTON, ILLINOIS,                         )
JOHN DOE 1, Detective,                           )
KATIE WARREN, State’s Attorney, and              )
MADISON COUNTY STATE’S                           )
ATTORNEY’S OFFICE,                               )
                                                 )
                      Defendants.                )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Demetrius D. Moore, a pretrial detainee in the Randolph County Jail, filed the

instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights.

He asserts violations of the Fourth and Fourteenth Amendments, a malicious prosecution claim,

and seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                         The Complaint

       Plaintiff makes the following allegations in his Complaint (Doc. 1): Plaintiff is the owner

of Moore’s Construction LLC. He entered into a contract with Ramon Campas Espinoza for repair

work on over 200 properties. After numerous breaches of contract and unprofessional conduct by
  Case 3:20-cv-00964-SMY Document 9 Filed 12/02/20 Page 2 of 8 Page ID #35




Espinoza, Plaintiff informed Espinoza his company would no longer perform work on the

properties. Espinoza subsequently hired Plaintiff’s brothers to work for him.

       Espinoza filed a false police report with the Granite City Police Department alleging

Plaintiff forged company checks. Plaintiff showed a Granite City detective recordings on his

phone of Espinoza writing company checks to him for work his company performed.

       Plaintiff was arrested on April 23, 2019 for use of a forged credit card in violation of 720

ILCS 5/17-36. In support of an arrest warrant, John Doe Detective of the Alton Police Department

alleged Plaintiff used a credit card in Espinoza’s name without his permission at Cheapie Tire

Shop in Alton, Illinois and purchased four tires for a 2004 black Cadillac Escalade. There were

two individuals shown on the camera at Cheapie Tire, one of which looked like Plaintiff’s brother

that was working for Espinoza. Plaintiff was not in the photo and did not own a black Cadillac

Escalade. Plaintiff was wrongfully charged and detained without any evidence against him.

       Madison County States Attorney’s Office and State’s Attorney Katie Warren prosecuted

Plaintiff on charges they knew he did not commit. Plaintiff demanded a speedy trial on November

12, 2019. On June 17, 2020, he filed a motion to dismiss the charges for failure to comply with

that request. As of September 16, 2020 (the date Plaintiff signed the Complaint), a trial date had

not been set.

       Based on the allegations in the Complaint, the Court designates the following claims in this

pro se action:

       Count 1:       Fourth Amendment claim against John Doe 1 and the City of Alton,
                      Illinois, for arresting and detaining Plaintiff for use of a forged credit
                      card without probable cause.

       Count 2:       Fourth and Sixth Amendment claims against Katie Warren and the
                      Madison County State’s Attorney’s Office for charging and
                      prosecuting Plaintiff with use of a forged credit card without
                      probable cause and violating Plaintiff’s right to a speedy trial.

                                                  2
  Case 3:20-cv-00964-SMY Document 9 Filed 12/02/20 Page 3 of 8 Page ID #36




        Count 3:        Malicious prosecution claim against John Doe 1 and the City of
                        Alton, Illinois, for arresting and detaining Plaintiff for use of a
                        forged credit card without probable cause and against Katie Warren
                        and the Madison County State’s Attorney’s Office for prosecuting
                        Plaintiff for use of a forged credit card without probable cause.

Any other claim that is mentioned in the Complaint but not addressed in this Order should be

considered dismissed without prejudice as inadequately pled under the Twombly pleading

standard. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a

claim upon which relief can be granted if it does not plead “enough facts to state a claim that is

plausible on its face.”).

                                            Discussion

                                             Count 1

        Plaintiff alleges his Fourth Amendment rights were violated because he was arrested and

detained without probable cause. A district court faced with a Fourth Amendment claim filed by

an arrestee must consider whether a judgment in the plaintiff's favor would necessarily imply the

invalidity of the conviction or sentence and, if so, the claim must be dismissed unless the

conviction or sentence has been invalidated. Heck v. Humphrey, 512 U.S. 477, 487 (1994). At this

time, the status of the criminal charge is not known and Heck does not apply absent a conviction.

Gakuba v. O'Brien, 711 F.3d 751, 753 (7th Cir. 2013). Therefore, it is not apparent that Plaintiff’s

claim is barred by Heck.

        A claim for unlawful arrest and detention without probable cause may be brought as an

unlawful pretrial detention in violation of the Fourth Amendment. Lewis v. City of Chicago, 914

F.3d 472, 475 (7th Cir. 2019). The constitutional objection is to the wrongful custody because

there is a right not to be held in custody without probable cause. Manuel v. Joliet (“Manuel I”), –

–– U.S. ––––, 137 S.Ct. 911, 917–20 (2017). The allegation that John Doe Detective was directly



                                                 3
  Case 3:20-cv-00964-SMY Document 9 Filed 12/02/20 Page 4 of 8 Page ID #37




involved in the arrest and detention of Plaintiff knowing it was without probable cause is sufficient

to state a viable claim for unlawful pretrial detention at the screening stage.

        However, the claim against the City of Alton, Illinois based on the alleged unconstitutional

acts of its employee, is not a viable claim because there is no respondeat superior liability under

§ 1983. Daniel v. Cook Cty., 833 F.3d 728, 733 (7th Cir. 2016); Montano v. City of Chi., 535 F.3d

558, 570 (7th Cir. 2008). Rather, to state a claim against a municipality or local governmental

entity under § 1983, a plaintiff must allege that the constitutional deprivations were the result of

an official policy, custom, or practice of the municipality or local governmental entity. Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978); Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d

293, 303 (7th Cir. 2009). Here, Plaintiff’s allegations do not suggest that a policy, custom, or

practice of the City of Alton was the driving force behind the alleged constitutional deprivations.

Dixon v. Cty. of Cook, 819 F.3d 343, 348 (7th Cir. 2016) (holding plaintiff must demonstrate that

the defendants’ official policy, widespread custom, or action by an official with policy-making

authority was the moving force behind his constitutional injury).

        Accordingly, Count 1 will proceed against John Doe but will be dismissed as to the City

of Alton, Illinois.

                                              Count 2

        Plaintiff alleges the Madison County State’s Attorney’s Office and State’s Attorney Katie

Warren charged and prosecuted him for use of a forged credit card without probable cause and

violated his right to a speedy trial. “Prosecutors are absolutely immune from liability for damages

under § 1983 for conduct that is functionally prosecutorial; this immunity is understood to broadly

cover all conduct associated with the judicial phase of the criminal process.” Bianchi v. McQueen,

818 F.3d 309, 316 (7th Cir. 2016) (citations omitted). Whether an individual “is protected by



                                                  4
  Case 3:20-cv-00964-SMY Document 9 Filed 12/02/20 Page 5 of 8 Page ID #38




absolute prosecutorial immunity depends on the type of work he performed and the factual

premises of the plaintiffs’ claims” because a “prosecutor only enjoys absolute immunity insofar as

he is ‘act[ing] within the scope of his prosecutorial duties.’” Id. at 318 (quoting Imbler v.

Pachtman, 424 U.S. 409, 420 (1976)). “If a prosecutor plants evidence before someone is arrested,

he enjoys only qualified immunity.” Fields v. Wharrie, 672 F.3d 505, 512 (7th Cir. 2012) (citation

omitted). “Yet, for that same fabrication of evidence, if he commits the act during a judicial

proceeding, he receives absolute immunity.” Id.

       Although Plaintiff asserts in conclusory fashion that fabricated evidence was used to charge

him, he offers no factual allegations regarding the State’s Attorney’s role in the alleged fabrication

of evidence or even an explanation of what evidence was fabricated. The remaining allegations

against the State’s Attorney relate to conduct during the judicial phase of the criminal process for

which the State’s Attorneys would be entitled to absolute immunity. Accordingly, Count 2 will

be dismissed.

                                              Count 3

       Plaintiff claims that his arrest and detention without probable cause constituted malicious

prosecution. There is no free-standing federal constitutional claim for “malicious prosecution.”

Manuel II, 903 F.3d at 670; see also Serino v. Hensley, 735 F.3d 588, 593 (7th Cir. 2013) (“[T]here

is no such thing as a constitutional right not to be prosecuted without probable cause.”). To state

a claim for malicious prosecution under Illinois state law, a plaintiff must allege: “(1) the

commencement or continuance of an original criminal or civil judicial proceeding by the

defendant; (2) the termination of the proceeding in favor of the plaintiff; (3) the absence of

probable cause for such proceeding; (4) the presence of malice; and (5) damages resulting to the

plaintiff.” Beaman v. Freesmeyer, 131 N.E.3d 488, 495 (Ill. 2009) (citation omitted).



                                                  5
  Case 3:20-cv-00964-SMY Document 9 Filed 12/02/20 Page 6 of 8 Page ID #39




       Plaintiff does not allege that the criminal proceedings have been terminated in his favor

and, therefore, fails to state a claim for malicious prosecution under state law. As such, Count 3

will be dismissed.

                                    Identification of John Doe

       The Chief of Police for the City of Alton, Illinois Police Department will be added as a

defendant in his/her official capacity only for purposes of responding to discovery aimed at

identifying the Doe Defendant. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832

(7th Cir. 2009); Fed. R. Civ. P. 21. Guidelines for discovery will be set by the undersigned judge.

Once the names of the unknown defendants are discovered, Plaintiff shall file a motion to substitute

the newly identified defendant in place of the generic designations in the case caption and

throughout the Complaint.

                                                Stay

       Because it appears that the state criminal proceeding is ongoing, the Court must consider

whether this matter should be stayed. Federal courts are required by Younger v. Harris, 401 U.S.

37 (1971), to abstain from taking jurisdiction over federal constitutional claims that involve or call

into question ongoing state proceedings. See SKS & Assocs., Inc. v. Dart, 619 F.3d 674, 677 (7th

Cir. 2010). Applying the Younger doctrine, the Seventh Circuit explained in Gakuba v. O'Brien,

711 F.3d 751, 753 (7th Cir. 2013), that a plaintiff’s claims for damages arising from an allegedly

illegal search, seizure, and/or detention could not be raised in federal court while the criminal case

in which those claims arose was ongoing. Thus, a federal district court faced with such a situation

should stay the plaintiff’s civil rights claims for money damages, rather than dismiss them.

Accordingly, consistent with Gakuba, this lawsuit must be stayed until the conclusion of the state

criminal proceedings, including any appeal.



                                                  6
  Case 3:20-cv-00964-SMY Document 9 Filed 12/02/20 Page 7 of 8 Page ID #40




                                             Disposition

         COUNT 1 WILL PROCEED against Defendant JOHN DOE and is DISMISSED

without prejudice as to Defendant CITY OF ALTON, ILLINOIS. The Clerk of Court is

DIRECTED to ADD the CHIEF OF POLICE OF THE CITY OF ALTON, ILLINOIS

POLICE DEPARTMENT to the docket as a Defendant for purposes of identifying the Doe

Defendant.

         COUNTS 2 and 3 and Defendants CITY OF ALTON, ILLINOIS, KATIE WARREN,

and MADISON COUNTY STATE’S ATTORNEY’S OFFICE are DISMISSED without

prejudice. The Clerk of Court is DIRECTED to TERMINATE Defendants CITY OF ALTON,

ILLINOIS, KATIE WARREN, and MADISON COUNTY STATE’S ATTORNEY’S

OFFICE as parties.

         The Court finds that a stay is warranted pursuant to the Younger abstention doctrine. The

stay is premised on the finding that the challenged conduct is connected with a criminal charge in

a criminal proceeding that is ongoing. However, it is not known definitely whether the criminal

case is ongoing or has been resolved. Accordingly, the Court will postpone entering a stay for a

short period of time and allow Plaintiff an opportunity to SHOW CAUSE why the case SHOULD

NOT BE STAYED. If Plaintiff believes that the Court’s conclusion is in error and the criminal

prosecution is not ongoing, he shall have through December 16, 2020, in which to show cause

why this action should proceed. THE FAILURE TO SHOW CAUSE BY THAT DATE WILL

RESULT IN THIS ACTION BEING STAYED WITHOUT FURTHER NOTICE.

         Once this case is stayed, it will be Plaintiff’s responsibility to notify the Court upon the

conclusion of his criminal proceedings. The Court will order service if appropriate when the stay

is lifted.



                                                  7
  Case 3:20-cv-00964-SMY Document 9 Filed 12/02/20 Page 8 of 8 Page ID #41




         Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court

informed of any change in his address; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. FAILURE TO COMPLY WITH THIS ORDER WILL CAUSE A DELAY

IN THE TRANSMISSION OF COURT DOCUMENTS AND MAY RESULT IN

DISMISSAL OF THIS ACTION FOR WANT OF PROSECUTION. See Fed. R. Civ. P.

41(b).

         IT IS SO ORDERED.

         DATED: December 2, 2020

                                                      s/ Staci M. Yandle_____
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                 8
